DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itsuji et al (EP 2085765 A). 
Regarding claims 1, 11, Itsuji et al discloses a method and apparatus of detecting a pulsed THz beam (Fig. 1 and paragraph [0037]) the method comprising: emitting, by a THz emitter (102) (paragraph [0039]), THz radiation comprising a time series of THz pulses having an outgoing pulse shape, so that the THz radiation travels along a first path from the THz emitter to a target body (111) to be inspected, interacts with the target body, and travels along a second path from the target body to a THz detector (paragraph [0039]); detecting, by the THz detector (104), the incoming THz radiation being a time series of incoming THz pulses, and outputting, by the THz detector, a raw detector data being a time series of data relating to an incoming pulse shape (105) of the incoming THz pulses (paragraph [0044]); and determining, by a pulse shape reconstruction module, a reconstructed incoming pulse shape of the incoming THz radiation based on the raw detector data, wherein the method further comprises: measuring (108), by a sensor, a time-of-flight quantity (d) affecting the time of flight of the THz radiation 
Regarding claim 2, Itsuji et al discloses wherein the operation of the THz emitter is adjusted by adapting emission time offsets of the emitted THz pulses in dependence of the time-of-flight quantity (d) (environmental measurements performed in synchronized manner with THz measurements (paragraph [0050]).
Regarding claim 3, Itsuji et al discloses wherein the operation of the THz emitter (101) is adjusted by adapting emission time offsets (delay portion) (103) of the emitted THz pulses in dependence of the time-of-flight quantity (d) (See Fig. 1).
Regarding claim 4, Itsuji et al discloses wherein the operation of the THz detector is adjusted by adapting detecton time offsets (delay portion) (103) of for detecting portions of the incoming THz pulses in dependence of the time-of-flight quantity (d) (See Fig. 1).
Regarding claim 5, Itsuji et al discloses wherein the time-of-flight quantity (d) is a correction time indicating a variation of the time of flight of a respective incoming THz pulse, and wherein the method further comprises calculating the correction time from the time-of-flight quantity (d) (adjust emitter/detector time offset or calculate correction time based on time of flight quantity – trigger generation (101) and delay portion (103)) (See Fig. 1).
	Regarding claim 6, Itsuji et al discloses wherein the THz detector has a switchably conductive antenna portion, and wherein detecting of the incoming THz radiation comprises: applying, at different time offsets for respective ones of the incoming THz pulses, a pulsed gating signal to the antenna 
Regarding claim 7, Itsuji et al discloses wherein the determining of the reconstructed incoming pulse shape further comprises adding the correction time for a respective one of the incoming THz pulses to the time offset for the respective incoming THz pulse (See Fig. 1) (signal processing unit (106) and wave shaping portion (105) synchronize/process raw data with measurement condition data) (paragraph [0044]).
Regarding claim 8, Itsuji et al discloses wherein the method further comprises determining physical properties (paper thickness direction and paper interference) of the target body based on the outgoing pulse shape and on the reconstructed incoming pulse shape (See Fig. 12 and paragraph [0109]).
Regarding claims 12, 13, Itsuji et al discloses further comprising a THz emitter-detector head, wherein the THz emitter (102) and the THz detector (104) are disposed in connection with the THz emitter-detector head mechanically coupling the THz emitter and the THz detector to each other, and wherein at least a sensor portion (106) of the sensor is mechanically coupled to the THz emitter-detector head (See Fig. 1 and paragraph [0038]).
Regarding claim 14, Itsuji et al discloses wherein the sensor (108) comprises at least one of the following: an air humidity sensor (temperature, a humidity and a fluctuation in poser of THz wave generation portion (102) (paragraph [0050]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itsuji et al (EP 2085765 A) in view of White et al (US 2010/0280779 A1).
	Regarding claim 15, Itsuji et al discloses all of the limitations of parent claim 11, as described above, however Itsuji et al is silent with regards to a network interface as claimed.  White et al discloses a THz-based system for measuring sample thickness based on a terahertz transmitter 10 and terahertz receiver 12 (See Fig. 34 and paragraphs [0003]-[0006]); signal analysis and parameter computations are implemented in a computer system (110), a network interface for data transmission (See Fig. 38: block diagram of the measurement apparatus including network adapter connected to a network; (paragraphs [0088]-[0090]); (See Fig, 1) control unit (42a) a standard computer/PC comprising a plurality of network interfaces, (i.e. USB-, LAN-ports, configured to connect the apparatus to a data network for sending/receiving measurement data).  Thus, it would have been obvious to modify Itsuji et al to enable a network interface connect to the apparatus, as taught supra by White et al, so as to enable a versatile means of detecting a pulsed THz beam with time of flight correction accessible over a network.
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 9-10, the prior art fails to disclose or reasonably suggest wherein the method of coating the target body comprising; applying a coat layer to a target body; detecting the puled THz; and characterizing a coating (2b) of the coat layer applied on the target body (2) including the applied coat layer in a non-contact manner by analyzing the reconstructed incoming THz pulse shape of the 
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 16, the prior art fails to disclose or reasonably suggest wherein a coating facility for coating a target body, the coating facility comprising: an evaluation unit configured to characterize a coating of the target body including the applied coat layer in a non-contact manner by analyzing the reconstructed incoming THz pulse shape of the incoming THz radiation, as claimed in combination with the rest of the claim limitations, so as to enable accuracy and reliability of pulse shape reconstruction in real time measurement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gregory et al (“Extending Terahertz Paint Thickness Measurements to Advanced Industry-Standard Automotive Paint Structures”) discloses terahertz systems for measuring the thicknesses of multiple paint films for non-contact quality control in automotive manufacture.  Analysis of time-domain data is described, and the results of measurements made on real industrially-applied wet-on-wet structures containing five layers with poorly defined interfaces, and thicknesses below the conventional resolution limit, are presented.

    PNG
    media_image1.png
    209
    534
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./
Examiner, Art Unit 2884